Case 1:18-cv-00950-LO-JFA Document 88 Filed 01/25/19 Page 1 of 1 PageID# 2042




                        TN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA                              �     IL      IE
                                   Alexandria Division
                                                                                �
                                                                                          JAN ? 5 219             �
SONY MUSIC ENTERTAINMENT, et al., )
                                  )                                                  CLERK, U.S. DISTRICT COURT
                                                                                        ALEXANDRIA. VIRGINIA
               Plaintiffs,        )
                                  )
     v.                           )               Civil Action No. 1 : I 8cv0950 (LO/J FA)
                                  )
COX COMMUNICATIONS, INC., et al., )
                                  )
               Defendants.        )


                                             ORDER

       On Friday, January 25, 2019, counsel for the parties appeared before the court to present

argument on plaintiffs' motion to compel. (Docket no. 70). Upon consideration of the motion,

memorandum in support (Docket no. 79), opposition (Docket no. 81 ), and reply (Docket no. 85) ,

and for the reasons stated from the bench, it is hereby

       ORDERED that plaintiffs' motion to compel is granted in part and denied in part.

       Entered this 25th day of January, 2019.
                                                     _____,........,..._isl
                                                     Jolin F. Anderson
                                                                               ;£§:a
                                                     United St::ites Magistrate ,l11dge
                                                      John F. Anderson
                                                      United States Magistrate Judge
Alexandria, Virginia
